DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 35 and 36 are pending and under examination.


Objections to Specification 
The objections to the specification are withdrawn in view of Applicant’s arguments and the amendments to the Specification.

35 USC § 101 rejections 
The rejections of claims as not being directed to patent eligible subject matter under 35 USC § 101 are withdrawn in view of Applicant’s amendments to claim 1. 


35 USC § 103(a) rejections 
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al (WO 02/078642, published October 10, 2002, cited previously) in view of Gish et al (US 2007/0014801, 18 January 2007, filed 12 October 2001), Briskin et al (US 2003/0165995, filed June 17, 2002, cited previously) and Zlotnik (2002/0182624 filed Feb 28, 2002, cited previously) is withdrawn in view of Applicant’s amendments to claim 1. 







NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas “analyzing the protein fractions” which are not eligible for patent protection without significantly more recited in the claims. The Federal Circuit in Association for Molecular Pathology v  PTO and Myriad) stated the methods of "comparing" or "analyzing" to be patent-ineligible as directed to abstract ideas. (page 56 in Association for Molecular Pathology v  PTO and Myriad).

 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “analyzing the protein fractions”.  This limitation could be done by merely reviewing the data mentally and mentally analyzing the protein fractions.  In addition, these limitations encompass mathematical equations or graphs which could be used to analyze the protein fractions.  However, this limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into practical application of the analyzing step.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The active method steps of  “preparing a first cell extract from cells in a biological test sample taken from a subject”, “producing a first plurality of antibody-protein complexes from the first cell extract”, “separating the plurality of antibody-protein from unbound proteins in the protein extract to form a first antibody-protein complex fraction”, “preparing a second cell extract from cells in a biological control sample taken from known normal non-cancerous cells of the same cell type”, “producing a second plurality of antibody-protein complexes from the second cell
extract, wherein a plurality of antibody-protein complexes are formed by binding anti-CXCL13 antibodies to CXCL 13 proteins in the second cell extract”, and “separating the plurality of antibody-protein in (e) from unbound proteins in the protein extract to form a second antibody-protein complex fraction” are just methods for performing ELISAs such as sandwich assays for measuring levels of a protein or proteins in a bodily fluid. These methods set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention. Mack et al (US 2004/0029114, published February 12, 2004, filed January 24, 2002) disclose detecting the expression of CXCL13 in serum of breast cancer patients (paragraphs 48, 81, 112, 122, 139, 209-222, 265).  Schummer et al (US 2003/0108965, published 12 June 2003, filed 28 August 2002) discloses measuring proteins in fluid using a sandwich ELISA (paragraphs 42, 42, 113-116, 143-145). Thus, the steps are not nonobvious and the methods have been used to detect a protein in biological fluids using a sandwich assay.  
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

Applicant argues that much like the facts in Illumina, Inc. v. Ariosa Diagnostics, Inc. at 1325-1327, newly added Claim 35 is a method of preparation case, which does not recite a natural phenomenon. Applicant argues that claim 35 is predicated on the discovery of differences in CXCL13 expression between normal human subjects and those with cancer. 
Applicant further argues that claim 35 includes physical process steps that change the compositions underlying the natural phenomenon, resulting in purified protein fractions differing from those naturally occurring in a human subject. Applicant argues that claim 35 exploits the discovery of the natural phenomenon described by the inventors of the present application. Applicant argues that the purifications are not dictated by any natural phenomenon, but rather human-engineered parameters, including the use of anti-CXCL 13 antibodies that are not present in human subjects. 
	 
	In response to Applicant’s argument, as discussed previously, the present claims are not just drawn to a method of purifying factions but includes the abstract idea “analyzing the protein fractions”. As discussed above, the Federal Circuit in Association for Molecular Pathology v  PTO and Myriad) stated the methods of "comparing" or "analyzing" to be patent-ineligible as directed to abstract ideas. (page 56 in Association for Molecular Pathology v  PTO and Myriad).

In response to Applicant’s argument that claim 35 is predicated on the discovery of differences in CXCL13 expression between normal human subjects and those with cancer, the claim does not require a comparison between normal human subjects and those with cancer, although the limitation “analyzing the protein fractions” would encompass a comparison. In addition, the claims do not indicate how the CXCL13 expression varies between normal human subjects and those with cancer.
	In response to Applicant’s argument that Applicant further argues that claim 35 includes physical process steps that change the compositions underlying the natural phenomenon, as stated above, the active method steps set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mack et al (US2004/0029114, published February 12, 2004, filed January 24, 2002, cited previously).
Mack et al teach methods of diagnosing breast cancer in a subject by measuring levels of tumor markers in serum using an ELISA in patients and comparing levels of the tumor markers to control samples.  (paragraphs 48, 81, 112, 122, 139, 209-222, 265).  Mack et al disclose that CXCL13 expression is upregulated in breast cancer patients.  (Table 10).  Mack et al disclose that biological samples may include sections of tissues such as biopsy and autopsy samples, frozen sections taken for histologic purposes, blood, plasma, serum, sputum, stool, tears, mucus, hair, skin, etc.  (paragraph 60).  Mack also disclose that antibodies may be used in treating the cancer following diagnosis. (paragraph 202-203).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack et al (US2004/0029114, published February 12, 2004, filed January 24, 2002, cited previously) in view Schummer et al (US 2003/0108965, published 12 June 2003, filed 28 August 2002, cited previously).
	Mack has been disclosed supra.
	Mack does not specifically disclose that the ELISA is a sandwich ELISA.
	Schummer et al (US 2003/0108965, published 12 June 2003, filed 28 August 2002) discloses measuring proteins in fluid using a sandwich ELISA (paragraphs 42, 42, 113-116, 143-145).

One of ordinary skill in the art would have been motivated to apply Schummer’s sandwich ELISA assay to Mack’s teaching that the level of expression of CXCL13 was upregulated in breast carcinoma because Schummer and Mack teach diagnosing carcinoma by detecting cancer biomarkers in serum.   In addition, both Mack and Schummer disclosing using ELISA for detecting cancer biomarkers in serum. Thus, it would have been prima facie obvious to one skilled in the art to substitute Schummer’s sandwich ELISA for Mack’s ELISA for detecting CXCL3 in serum.



Summary

Claims 1, 35 and 36 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642